FINCH, J.
I dissent. I am of the opinion that defendant’s conduct did not amount to an acceptance of the suits in question. Some time after the delivery of the suits the defendant put them on and found they did not fit: not only were the coat and trousers too tight, and the coat would not button, but the trousers were also too short. He then immediately telephoned plaintiffs to sent for them, which *631plaintiffs neglected to do for almost one month, and at the time the plaintiffs called for the suits the defendant paid $50 on account, thinking the plaintiffs would make them right. The circumstances under which the plaintiffs received the suits back would prevent the plaintiffs from claiming that the defendant accepted the suits, even if the previous conduct of the defendant might otherwise be held an acceptance. When the suits were again delivered to defendant in an unsatisfactory condition, he returned them immediately, and plaintiffs have had them ever since. On the trial of this issue, the trial justice had the advantage, not only of hearing and seeing the witnesses testify, but the suits were brought to court, and were tried on and examined in the presence of the court.
In my opinion, the judgment should be affirmed.